i          i       i                                                                                  i         i        i




                                      MEMORANDUM OPINION

                                                No. 04-10-00178-CV

                               IN THE INTEREST OF T.R.J. et al., Children

                        From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009-PA-00426
                           Honorable Charles E. Montemayor, Judge Presiding

Opinion by:        Phylis J. Speedlin, Justice

Sitting:           Karen Angelini, Justice
                   Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice

Delivered and Filed: June 30, 2010

AFFIRMED

           Tashandala J. seeks to appeal the trial court’s termination of her parental rights to her minor

children, T.R.J., and S.L.J.,1 and challenges the trial court’s finding that her appeal is frivolous. See

TEX . FAM . CODE ANN . § 263.405(d)(3), (g) (Vernon 2008). Tashandala’s court-appointed appellate

attorney has filed a brief representing that he has conducted a professional evaluation of the record

and determined the appellate points are without merit. Counsel concludes the appeal is frivolous.

The brief meets the requirement of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.

04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, order)



           1
         … To protect the privacy of the parties in this case, we identify the children by their initials and the children’s
mother by her first name only. See T EX . F AM . C O D E A N N . § 109.002(d) (Vernon 2008).
                                                                                      04-10-00178-CV

(applying Anders procedure to appeals from orders terminating parental rights), disp. on merits, 2003
WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.). In compliance with the procedure

in Anders, counsel delivered a copy of counsel’s brief to Tashandala, who was advised of her right

to examine the record and to file her own pro se brief if she disagreed with counsel’s determination

regarding the merits of the appeal. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San

Antonio 1997, no pet.). No pro se brief was filed. Tashandala’s attorney has also filed a motion to

withdraw.

       We have reviewed the record on appeal and counsel’s brief, and we agree that the appellate

points do not present a substantial question for appellate review, and are therefore frivolous. See

TEX . CIV . PRAC. & REM . CODE ANN . § 13.003(b) (Vernon 2002); see also TEX . FAM . CODE ANN .

§ 263.405(d)(3) (incorporating section 13.003(b) by reference). Accordingly, we affirm the trial

court’s judgment, and grant appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d at 85-86.



                                                              Phylis J. Speedlin, Justice




                                                 -2-